In this proceeding to invalidate petitions designating certain of the respondents variously as candidates for election to certain party positions in the Democratic party in the Primary Election to be held on June 18, 1968, petitioner appeals from a judgment of the Supreme Court, Queens County, dated June 5, 1968, which denied the application as to the petitions designating respondents Cuales and Gold with respect to the 24th Assembly District, Queens County. (The proceeding was withdrawn as to the petitions designating respondents Fellner and Olson.) Judgment affirmed, without costs. No opinion. Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.